FILE COPY




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 9, 2018

                                          No. 04-18-00557-CV

                                         In re Der Dream LLC

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       On August 8, 2018, relator filed a petition for writ of mandamus and a motion for
emergency relief. After considering the petition and the record provided with the petition, this
court concludes that based on the mandamus record relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
Relator’s motion for emergency relief is also DENIED. The court’s opinion will issue at a later
date.


           It is so ORDERED on August 9, 2018.


                                                           _________________________________
                                                           Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2018.



                                                           ___________________________________
                                                           KEITH E. HOTTLE,
                                                           Clerk of Court


1This proceeding arises out of Cause No. 2017-CI-16004, styled Robert R. Gonzalez v. Der Dream, LLC and
Wienerschnitzel DFW ADI, LLC, pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable
Renée Yanta presiding.